Citation Nr: 0820484	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953, from July 1955 to July 1958, from September 
1958 to February 1968, and from May 1968 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDING OF FACT

The veteran's lumbar spine disability is manifested by 
forward flexion to 55 and 90 degrees without any ankylosis.  


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to initial adjudication of the veteran's claim, a 
November 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, prior to 
an August 2008 readjudication, a September 2005 letter, a 
March 2006 letter, a July 2005 statement of the case (SOC), 
and May 2006 and August 2006 supplemental statements of the 
case (SSOC) notified the veteran that he must submit, or 
request that VA obtain, evidence of the worsening of his 
disability to include the effects on his employment and daily 
life, the specific requirements to obtain a higher rating 
under the applicable diagnostic code, and notice of the 
different types of evidence available to demonstrate the 
above.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The veteran was also requested 
to provide any evidence in his possession that pertained to 
this claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), 
cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) (holding 
that although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.

The veteran is seeking an increased disability rating in 
excess of 20 percent for his service-connected degenerative 
arthritis of the lumbosacral spine.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a May 1974 rating decision, the RO granted service 
connection for a lumbar spine disability and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, effective January 1, 1974.  In October 2004, the 
veteran 


filed a claim for an increased evaluation.  In a March 2005 
rating decision, the RO increased the evaluation to 10 
percent under Diagnostic Code 5003, effective January 28, 
2004.  In April 2005, the veteran filed a notice of 
disagreement.  In a June 2005 rating decision, the RO 
increased the evaluation to 20 percent under Diagnostic Code 
5237, effective January 28, 2004.  In July 2005, the RO filed 
a statement of the case.  In August 2005, the veteran filed a 
substantive appeal.

VA treatment records from September 1999 to September 2004 
reveal complaints of and treatment for low back pain.  A 
January 2004 treatment record reveals the veteran's 
complaints of achy low back pain with radiation down both 
legs for three months.  No weakness was noted.  There was 
also tingling down the posterior aspect of the left leg.  The 
veteran noted that pain was worse with walking and improved 
with leaning forward on a cart.  Physical examination 
revealed no pain with palpation of the low back.  There was 
no pain with leg raises and the veteran's strength and 
sensation were intact.  The diagnosis was spinal stenosis.  
Another treatment record from January 2004 revealed the 
veteran's complaints of back pain for one month and a sharp 
shooting pain down the left leg when walking or moving.  The 
veteran noted that the back pain may have started while he 
was shoveling.  The physician indicated that the veteran was 
active and fit for his age.  Physical examination revealed 
the veteran's back to be nontender to deep palpation.  There 
was no pain along the paraspinal process.  Range of motion 
for flexion, extension, and rotation were normal with no 
pain.  Sensation was intact to light and pinprick 
stimulation.  X-rays revealed moderate to severe degenerative 
disc disease at L3-L4 with mild involvement at other levels, 
lower lumbar spine facet osteoarthritis, mild dextroconvex 
curvature of the lumbar spine, probable bilateral pars 
interarticularis defects at L5 with grade I anterolisthesis, 
and mild degenerative changes of the S1 joints.  The 
diagnoses were osteoarthritis and low back pain.  A May 2004 
treatment record noted the veteran's complaints of low back 
pain that radiates down the left leg, and pain with 
ambulation.  X-rays revealed mild degenerative changes.  The 
subacromial joint space was noted to be okay.  A June 2004 
treatment record revealed the veteran's complaints of 
increased back pain for two months with radiation down the 
leg.  The veteran reported that he decreased almost all 
physical activity due to back pain.  Physical examination 
revealed the veteran's spine to be 


nontender to deep palpation.  There was pain in the bilateral 
buttocks with palpation and with movement.  Range of motion 
was decreased because of pain.  The veteran had full 
sensation to soft and pinprick stimulation, and his deep 
tendon reflexes were 2+ bilaterally.  The diagnoses were 
osteoarthritis and low back pain.

In March 2005, the veteran underwent a VA spine examination.  
He complained of constant low back pain localized to the 
back.  He reported an intensity of pain of 6 on a scale of 1 
to 10.  He also noted occasional periods of flare-ups 
approximately once per week with severe pain.  Precipitating 
factors include bending, stooping, and climbing stairs.  
Alleviating factors include rest and medication.  The veteran 
denied any additional limitation of motion or functional 
impairment during flare-ups.  He also denied any history of 
weight loss, fevers, malaise dizziness, visual disturbance, 
numbness, weakness, bowel or bladder complaints, or erectile 
dysfunction.  In addition, the veteran denied the use of any 
walking or assistive devices, any history of surgery, or the 
use of any braces.  The veteran also denied any unsteadiness, 
trauma, or falls.  He reported that he was retired from 
working with computers.  He indicated that his back pain 
occasionally interfered with his activities of daily living 
such as bathing, toileting, dressing, driving, and 
recreational activities.  There were no acute incapacitating 
episodes.

Physical examination of the lumbar spine revealed no erythema 
or ecchymosis.  There was no tenderness to palpation over the 
lumbar spine or paraspinal muscles.  There was no unusual 
hair growth pattern, no step-off deformities, no guarding 
with range of motion, and there was no ankylosis of the 
lumbar spine.  Range of motion showed forward flexion to 90 
degrees with no pain, extension to 30 degrees with no pain, 
left and right lateral flexion to 30 degrees with no pain, 
and left and right lateral rotation to 45 degrees with no 
pain.  The VA examiner noted that these were done 
repetitively, and there was no evidence of pain, fatigue, 
lack of endurance, or weakness.  The veteran's gait was 
normal and his neurological examination was "clearly 
intact."  A sensory examination and a motor examination were 
also intact, and there was no atrophy.  The veteran had good 
tone, and muscle strength was 5/5.  Reflexes were 2/4, and no 
pathological reflexes were noted.  No nonorganic physical 
signs were found.  X-rays showed significant degenerative 
changes 


involving the L3-L4 intervertebral disc space and L4-L5 
intervertebral disc space.  There were no pedicle eversions 
and no space-occupying lesions.  The diagnosis was 
degenerative disc disease of the lumbar spine.

A January 2005 VA treatment record noted the veteran's 
complaints of persistent back pain with radiation to the 
bilateral legs.  There was no numbness, no weakness, no bowel 
incontinence, and no bladder incontinence.  The diagnoses 
were degenerative joint disease and osteoarthritis.  An April 
2005 computed tomography (CT) scan of the lumbar spine 
revealed severe degenerative disc disease at L3-L4, mild to 
moderate at L2-L3 and similar changes at L4-L5.  The CT scan 
also showed listhesis of L3 over L4 with a moderate to severe 
degree of spinal stenosis, facet articulations with severe 
degenerative changes, advanced degenerative disc disease at 
L3-L4, and defects in the pars intermedius and articularis of 
L5 causing a moderate to severe degree of spinal stenosis at 
this level along with bilateral foraminal narrowings.  

VA treatment records from November 2005 reveal that the 
veteran underwent a L3-L4 laminectomy and bilateral L3 and L4 
foraminotomies at that time.  The records noted a history of 
back pain radiating down the bilateral lower extremities.  A 
magnetic resonance imaging (MRI) scan of the lumbar spine 
showed stenosis at L3-L4.  The diagnosis after surgery was 
L3-L4 stenosis with lumbar claudication.  A November 2005 
follow-up note revealed the veteran's complaints of back pain 
from the operation, but noted no leg complaints.  The veteran 
had good strength and could heel walk, tiptoe, and step up 
onto a stool leading with either foot.  Straight leg raises 
showed some leg tightness and mild back pain.  Flexion was 
possible to approximately 90 percent of normal with tightness 
and no pain.

In August 2006, the veteran underwent another VA spine 
examination.  He complained of occasional low back pain and 
aching in both legs, especially on prolonged standing.  He 
reported that the intensity of the pain was a 3 or 4 out of 
10 and indicated that repetitive motion increases the pain 
without any additional loss of motion.  The veteran denied a 
history of flare-ups, but noted that his back pain radiates 
into his legs.  The veteran revealed that his activities of 
daily living are 


somewhat limited, and that his work is affected.  The veteran 
denied a history of acute episodes of incapacitation and 
excruciating low back pain during the last 12 months.  He 
denied using a back brace and also denied trouble with his 
bladder or bowel.  The veteran also reported that, after his 
back surgery in November 2005, he had less pain in his legs.  

Physical examination revealed the veteran's heel-to-toe gait 
to be normal, and the veteran walked slowly.  Equilibrium was 
normal.  Lower back examination revealed normal lumbar 
lordosis.  There was no spasm and no atrophy.  There was a 
midline surgical scar which was slightly tender, and there 
was no scoliosis.  Range of motion revealed flexion to 55 
degrees with pain, extension to 20 degrees without pain, 
right and left lateral flexion to 15 degrees without pain, 
and rotation to 10 degrees without pain.  There was evidence 
of incoordination without any weakness or fatigability.  It 
was noted that functional loss due to subjective complaint of 
pain was present.  Both lower limbs were equal in length.  
Muscle tone was good and there was no atrophy.  Reflexes were 
sluggish, but motor strength was 5/5.  Plantar reflex was 
flexor.  Sensation to pinprick and light touch was present.  
Straight leg raising was 70 degrees with pain near the back 
of both thighs, but a Lasegue test was negative.  X-rays of 
the lumbosacral spine revealed evidence of degenerative 
changes with secondary scoliosis, disk narrowing, and 
sclerosis.  The diagnoses were degenerative disc disease with 
secondary scoliosis, disk narrowing, and sclerosis.  The VA 
examiner noted that there was no evidence of any neurological 
deficit in the lower limbs, and that there was no additional 
limitation of motion due to pain, fatigue, weakness, or 
incoordination with repetitive use.  Functional impairment 
for routine daily activities was slight.  The VA examiner 
concluded that "[t]here are no neurological deficits.  There 
is no indication that the current condition is due to his 
possible neurological deficit or aggravation from the 
veteran's service-connected low back disorder.  The only 
information was of stenosis at L3-L4.  There is no evidence 
of any spinal stenosis at the present time."

Degenerative joint disease established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Under the rating 


criteria for spine disabilities, degenerative arthritis of 
the spine is assigned a 100 percent evaluation for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating 
Formula For Diseases And Injuries Of The Spine (General 
Rating Formula).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2007).  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

Under the rating criteria for intervertebral disc syndrome, a 
40 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).

The veteran's 20 percent evaluation contemplates lumbar spine 
degenerative arthritis with limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242; see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The evidence of record indicates 
lumbar spine forward flexion to 90 and 55 degrees.  
Additionally, there was 


extension to 30 and 20 degrees, bilateral lateral flexion to 
30 and 15 degrees, and bilateral rotation to 45 and 10 
degrees.  Thus, forward flexion is not limited to 30 degrees 
and there is no favorable or unfavorable ankylosis of the 
entire thoracolumbar spine.  Accordingly, an evaluation in 
excess of 20 percent for a lumbar spine disability is not 
warranted.  38 C.F.R. § 4.71a, General Rating Formula.  

Additionally, an evaluation in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the record does not demonstrate 
intervertebral disc syndrome with any incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243; see 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1) (2007).  In January 2004, May 2004, June 
2004, January 2005, and August 2006, the veteran reported 
radiating pain into the lower extremities, and in November 
2005, he underwent a decompressive laminectomy.  However, the 
veteran repeatedly denied numbness, weakness, bowel 
incontinence, bladder incontinence, and erectile 
difficulties.  In addition, the March 2005 VA examiner found 
the veteran's neurological examination to be "clearly 
intact."  Further, the August 2006 VA examiner concluded 
that there was "no evidence of any neurological deficit in 
the lower limbs" and that "[t]here are no neurological 
deficits."  Thus, the evidence of record does not support a 
neurological component.  Accordingly, the veteran is not 
entitled to a separate 10 percent evaluation for neurological 
symptoms of a lumbar spine disability.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
reported low back pain that radiated down the bilateral lower 
extremities, that was 3/10, 4/10, and 6/10.  The veteran also 
reported flare-ups essentially once per week with severe 
pain, alleviated by rest and medication.  He denied any 
additional 


limitation of motion or functional impairment during flare-
ups.  He was taking Motrin daily.  The objective medical 
evidence of record showed painful range of motion, but no 
additional limitation of motion due to pain.  There was 
normal strength, no spasm, no atrophy, and no tenderness to 
palpation over the lumbar spine or paraspinal muscles.  In 
March 2005, repetitive use caused no evidence of pain, 
fatigue, lack of endurance, or weakness.  In August 2006, the 
veteran reported that repetitive motion increased pain, but 
did not cause any additional loss of motion, weakness, or 
fatigability.  There was evidence of incoordination.  In 
summary, the veteran reported that use caused functional 
limitation due to pain, but the objective evidence 
demonstrated good strength, no additional limitation of 
motion upon repetition, incoordination, no fatigue, and no 
lack of endurance.  The veteran is not entitled to an 
increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, weakness, incoordination, or limitation of 
motion due to pain beyond that already contemplated within 
the 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In March 2005, the veteran reported that he was 
retired from work.  In August 2006, he reported that his 
activities of daily living were somewhat limited by his back 
pain, and that his work was affected.  In this regard, the 
evidence does not show that the lumbar spine disability alone 
interfered markedly with employment beyond that contemplated 
in the assigned rating.  In addition, the record does not 
show frequent hospitalizations for the veteran's lumbar spine 
disability.  Further, the evidence does not indicate specific 
circumstances that would render application of the regular 
schedular standards impractical.  In the absence of any 
additional factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased evaluation for a 
lumbar spine disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After review of 
the evidence, there is no evidence of record that warrants a 
rating in excess of 20 percent for a lumbar spine disability 
at any time during the period pertinent to this appeal.  38 
U.S.C.A. 5110 (West 2002 & Supp. 2007); see also Hart, 21 
Vet. App. 505.


ORDER

An evaluation in excess of 20 percent for degenerative 
arthritis of the lumbosacral spine is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


